Citation Nr: 1015002	
Decision Date: 04/20/10    Archive Date: 04/30/10

DOCKET NO.  03-02 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
back disability.  

2.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
degenerative joint disease of multiple joints.  

3.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

4.  Entitlement to service connection for a bilateral foot 
disability.  


REPRESENTATION

Appellant represented by:	W.L. Slater, Attorney




WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1973 to 
November 1974.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from December 1999 and August 2000 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.  The matters on 
appeal were subsequently transferred to the RO in Atlanta, 
Georgia.  

In April 2003 the Veteran presented testimony at a hearing 
conducted at the Atlanta RO before a Decision Review Officer 
(DRO).  In January 2005, the Veteran presented testimony at a 
personal hearing conducted at the Atlanta RO before the 
undersigned who was designated by the Chairman to conduct the 
hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002) and who 
is rendering the determination in this case.  Transcripts of 
these personal hearings are in the Veteran's claims folder.

The issue of entitlement to service connection for an ankle 
disability has been raised by the record, but has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over this 
issue and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Reasons for Remand:  To afford the Veteran proper notice, to 
obtain treatment records, and to obtain a VA examination 

The Board observes that the Veteran has identified several 
facilities and doctors from whom he has received treatment 
for his claimed disabilities.  Although the vast majority of 
the records identified by the Veteran have been associated 
with the claims file, the Board concludes that additional 
efforts need to be undertaken to obtain private treatment 
records from C.B.H., G.D.C., and E.P.N.S.  In this regard, in 
August 1996, the Veteran submitted a VA Form 21-4142, 
Authorization and Consent to Release Information to the 
Department of Veterans Affairs, for VA to obtain private 
treatment records from Dr. B.F. at C.B.H. in Vidalia, GA for 
treatment he received for degenerative joint disease and his 
feet in 1973.  Also in August 1996, the Veteran submitted a 
release for VA to obtain records from E.P.N.S. for private 
treatment for his joints in 1986.  VA sent letters to both 
facilities requesting records in March 1999.  In February 
2002, the letter requesting records from E.P.N.S. was 
returned to VA as undeliverable.  Generally, VA's duty to 
assist consists of an initial request and if the records are 
not received, at least one follow-up request.  38 C.F.R. 
§ 3.159(c)(1).  In the instant case, the Board concludes that 
the Veteran should be informed that VA attempted to obtain 
the records but was unable to do so.  The Veteran should be 
requested to submit another release with the complete address 
or submit the records himself.  

Additionally, the record reflects that the Veteran has 
identified treatment with A.S.P. and the G.D.C.P.  A March 
2002 response from the G.D.C.P. indicated that there were no 
records at that prison but when an inmate is discharged, 
records are shipped to G.D.C.  This would be true for records 
from the A.S.P. as well.  The full address was provided.  
However, it does not appear that an attempt was made to 
contact the G.D.C.  Accordingly, as it appears that the 
Veteran's records might be located at this facility, a remand 
to attempt to obtain them is necessary.  38 C.F.R. 
§ 3.159(c)(1).  

2.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
degenerative joint disease of multiple joints.  

In a February 2006 letter, the Veteran was informed that his 
claim for degenerative joint disease of multiple joints was 
denied in a final unappealed December 1999 rating decision.  
This is incorrect.  The Veteran was informed in a May 1995 
letter that he was denied service connection for degenerative 
joint disease.  The letter indicated that the evidence did 
not show the incurrence or aggravation of degenerative joint 
disease during service or within one year following discharge 
from service.  Enclosed was Form 4107 which contained his 
procedural and appellate rights.  

To provide adequate notice with regard to a claim to reopen, 
VA must look at the bases for the denial in the prior 
decision and respond with a notice letter that describes what 
evidence would be necessary to substantiate the element or 
elements required to establish service connection that were 
found insufficient in the previous denial.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  In this regard, a remand 
is necessary to properly inform the Veteran that his claim 
for degenerative joint disease was previously denied in May 
1995 because the evidence did not show the incurrence or 
aggravation of degenerative joint disease during service or 
within one year following discharge from service.  He must 
also be provided with a definition of new and material 
evidence as well as the criteria necessary to establish 
service connection.  

3.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

The Veteran contends that he has PTSD as the result of 
stressful events he experienced during his military service.  
In particular, in August 1996, the Veteran contended that his 
drill instructor caused him to develop PTSD.  In a June 2003 
statement, he alleged that he was threatened with a pistol by 
a superior officer in approximately October 1974 because he 
would not follow an order.  He indicated that he received an 
Article 15 following his incident.  During his January 2005 
hearing before the undersigned, the Veteran added that his 
PTSD stressors were feeling threatened by lightening striking 
a generator when he was in a foxhole and when a trailer fell 
on him.  

The Veteran's service treatment records reflect that a 
trailer fell on his right ankle and right knee in September 
1974.  A December 2000 VA treatment entry reflects a 
diagnosis of PTSD based on the stressor of having a two and a 
half ton water trailer fall on him which fractured his right 
ankle.  The Veteran has also been diagnosed with 
polysubstance dependence, anxiety, dysthymia, and a 
personality disorder.  

Although the Board acknowledges that a water tank fell on the 
Veteran's right foot and leg in September 1974, the Veteran's 
characterization of the event to the December 2000 VA 
examiner does not correlate to the history of the injury as 
recorded in his service treatment records.  In this regard, 
despite the Veteran's report that his right ankle was 
fractured, September 1974 in-service x-rays of the right knee 
and right ankle revealed no fractures or dislocations.  
Moreover, there were no reports or findings of any residuals 
of this event on the separation October 1974 examination and 
November 1974 report of medical history.  

Nevertheless, as the Veteran has identified a PTSD stressor 
that has been partially corroborated by the evidence of 
record, a remand is necessary for a VA examination.  
Moreover, the Veteran has identified other PTSD stressors; 
his drill instructor/basic training, lightening striking a 
generator when he was in a foxhole, and an incident where he 
was allegedly threatened and subsequently received an Article 
15.  The Board observes that the Veteran's service personnel 
records have not been associated with the claims file.  
Accordingly, as the service personnel records might contain 
corroboration of the aforementioned events, a remand is 
necessary to obtain them.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded proper 
notice for his claim for whether new and 
material evidence has been submitted to 
reopen a claim for entitlement to service 
connection for degenerative joint disease 
of multiple joints pursuant to Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  
Specifically, the letter should contain a 
definition of new and material evidence as 
well as the criteria necessary to 
establish service connection.  The Veteran 
should be informed that this claim was 
previously denied in May 1995 because the 
evidence did not show the incurrence or 
aggravation of degenerative joint disease 
during service or within one year 
following discharge from service.  The 
Veteran should be informed that he needs 
to submit new and material evidence 
related to this fact in order to raise a 
reasonable possibility of substantiating 
his claim that is not simply repetitive or 
cumulative of the evidence on record when 
his claim was previously denied.  

2.  Additionally, the Veteran should be 
informed that VA has not obtained records 
from C.B.H. and E.P.N.S. as identified in 
August 1996 releases.  The Veteran should 
be requested to submit releases with the 
complete addresses for these records 
and/or to submit the records himself.  
After securing any necessary release from 
the Veteran, attempts should be made to 
obtain treatment records at the G.D.C. as 
identified by a March 2002 response from 
the G.D.C.P.  It might be necessary to 
obtain the dates of his Veteran's 
incarceration.  (Note:  Initials have been 
provided to protect the identity of the 
Veteran.  However, in all communications 
to the Veteran, the full names of the 
facilities should be provided to aid the 
Veteran is locating or obtaining any 
records.)  

3.  Associate the Veteran's service 
personnel records with his claims file.  

4.  After the forgoing had been completed, 
the Veteran should be afforded an 
examination to determine if he has PTSD 
based on any corroborated stressors.  Any 
and all studies, tests, and evaluations 
deemed necessary by the examiner should be 
performed, but should include 
psychological testing including PTSD sub 
scales.  The RO should provide the 
examiner the summary of any stressors 
alleged by the Veteran, and the examiner 
must be instructed that only these events 
may be considered for the purpose of 
determining whether exposure to an in-
service stressor has resulted in the 
current psychiatric symptoms.  The 
examiner should also determine whether the 
diagnostic criteria to support the 
diagnosis of PTSD have been satisfied.  If 
the PTSD diagnosis is deemed appropriate, 
the examiner should comment upon the link 
between the current symptomatology and one 
or more of the in-service corroborated 
stressors.

In particular, the examiner should note 
that the Veteran's corroborated stressors 
are a water tank falling on his right foot 
and right knee in September 1974 and going 
through boot camp.  Any additional 
stressors that are corroborated pursuant 
to this remand, to include being 
threatened by a superior officer around 
October 1974, should be provided by the 
RO.  The examiner must be instructed that 
only these events may be considered for 
the purpose of determining whether 
exposure to an in-service stressor has 
resulted in the current psychiatric 
symptoms.  

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1 (2009), copies 
of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be made 
available to the examiner for review.

5.  When the development requested has 
been completed, the case should be 
reviewed by the RO on the basis of 
additional evidence.  If the benefit 
sought is not granted, the Veteran should 
be furnished a Supplemental Statement of 
the Case and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



